Citation Nr: 1736563	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-16 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from February 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for the claimed conditions.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2015.  A copy of the hearing transcript is of record.  The matter was then remanded by the Board in December 2015 for additional development.

The Board also remanded a claim for service connection for frostbite of the bilateral feet.  However, that claim was granted in an October 2016 rating decision.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994)


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  Major depressive disorder is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for major depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

I.  PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are in ways similar, but also nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

With respect to PTSD specifically, service connection is not appropriate because the overall weight of the evidence is against a finding that the Veteran has a current PTSD diagnosis.

The earliest evidence of mental health treatment is contained in VA records dated September 2008.  While these records show the Veteran was seen for "possible PTSD," he was ultimately diagnosed with depression.  March 2010 private records, an April 2015 letter from a private physician, and an April 2016 VA examination, all reflect a diagnosis of depression.

The April 2016 VA examiner specifically stated that the Veteran did not meet the criteria for PTSD.  She also noted that he had never been formally diagnosed with PTSD by a mental health provider, and that PTSD was not found during his initial contact with mental health services.  In addition, she stated that his symptoms were more consistent with depressive disorder.

Notably, VA records from March 2013 show a positive PTSD screen.  Additional records from 2013 show PTSD listed as part of the Veteran's prior medical history.  It is not entirely clear whether that history stems from the positive screen or another source.  However, when weighed against the April 2016 VA examiner's opinion and the other diagnoses of record, these findings do not establish a PTSD diagnosis as they contain no basis or explanation for such a diagnosis.

For these reasons, a current PTSD diagnosis has not been demonstrated, and service connection for PTSD is not appropriate.

II.  Major Depressive Disorder

As discussed above, the Veteran has been diagnosed with depression or major depressive disorder on several occasions.  However, the overall weight of the evidence is against a finding that this condition is etiologically related to service.

Service treatment records are negative for any complaints, treatment, or diagnoses relating to depression.  The Veteran denied a history of depression, trouble sleeping, nervous trouble, and other similar symptoms during his April 1992 separation examination.  In recent written statements and oral testimony, the Veteran described several incidents in service which led to his depression.  He also submitted statements from his mother and sister indicating that he has had problems since service.  

However, the April 2016 VA examiner concluded that depression was not related to service.  She noted that the condition was first documented in 2008, 16 years after he separated from service, and that his separation examination was silent for psychiatric complaints.  She also noted that depression reported in 2008 was occurring in the context of occupational and family stress.  Indeed, the September 2008 VA records show the Veteran reported not being able to go to work for 2 weeks because his job was so stressful, and that he was also the single parent of a 15 year-old boy.  Private records from September 2008 show the Veteran told his private physician that he was seen for depression at VA, and that he had a "very stressful and political job" working at the post office.  The examiner went on to state that, during the exam, the clinical focus was not on military stressors.  Rather, his report corroborated his medical chart, which showed depression occurring in the context of work and family stress.  She noted that while the Veteran had some residual sadness over his military experiences, this was not the primary etiology for his depressive disorder.

Notably, an April 2015 letter from the Veteran's private physician stated that the Veteran had been a patient for over 10 years, and was diagnosed with depression by another doctor at that practice who had since retired.  The letter went on to state that it was felt that the Veteran's depression has been related to stressors and trauma that occurred during military service.  While the Board has considered this opinion, it is less probative than the April 2016 VA examiner's opinion because it does not include any rationale or basis for its conclusion, and it does not address the records which show the Veteran's complaints regarding work and family stress.

The Board has considered the Veteran's own statements made in support of his claim, as well as those from his mother and sister.  However, they have not demonstrated any specialized knowledge or expertise to indicate they are capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's depression falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For these reasons, the overall weight of the evidence is against a finding that the Veteran's depressive disorder is etiologically related to service.


ORDER

Service connection for PTSD is denied.

Service connection for major depressive disorder is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


